Case: 11-50638     Document: 00511936007         Page: 1     Date Filed: 07/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 27, 2012
                                     No. 11-50638
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PRISCILLA ANN CADENA, also known as Priscilla Cadena,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:10-CR-207-10


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Priscilla Ann Cadena pleaded guilty of conspiracy to possess with intent
to distribute at least 1,000 kilograms of marijuana and conspiracy to commit
money laundering. She has appealed her sentence and contends that the district
court erred in determining the drug quantity attributable to her as relevant
conduct.
        The district court adopted the probation officer’s finding that Cadena aided
and abetted the distribution of 9,200 pounds (4,173.12 kilograms) of marijuana

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50638    Document: 00511936007      Page: 2   Date Filed: 07/27/2012

                                  No. 11-50638

by her codefendant, James Cornelius, Jr. Because that finding was unrebutted,
the district court was entitled to adopt it without further inquiry or explanation.
See United States v. Vital, 68 F.3d 114, 120 (5th Cir. 1995). Cadena has not
shown that the district court’s drug-quantity finding was clearly erroneous. See
United States v. Posada-Rios, 158 F.3d 832, 878 (5th Cir. 1998). Moreover,
because Cadena was subject to a mandatory minimum 120-month term of
imprisonment, a reduction of her offense level would not have affected the length
of her sentence. Accordingly, any error in determining the drug quantity at
sentencing was harmless. See United States v. Delgado-Martinez, 564 F.3d 750,
752-53 (5th Cir. 2009). The judgment is
      AFFIRMED.




                                        2